TABLE OF CONTENTS

EXHIBIT 10

--------------------------------------------------------------------------------

$300,000,000
 
 
CREDIT AGREEMENT
 
 
among
 
 
TOMMY HILFIGER CORPORATION,
as Guarantor,
 
 
TOMMY HILFIGER U.S.A., INC.,
as Borrower,
 
 
The Several Lenders
from Time to Time Parties Hereto,
 
 
FLEET NATIONAL BANK,
as Syndication Agent,
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
and
HSBC BANK USA,
as Documentation Agents
 
 
JPMORGAN CHASE BANK,
as Administrative Agent
 
Dated as of June 28, 2002

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

SECTION 1.    DEFINITIONS
  
1
1.1.  
  
Defined Terms
  
1
1.2.  
  
Other Definitional Provisions
  
18
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
  
19
2.1.  
  
Revolving Commitments
  
19
2.2.  
  
Procedure for Revolving Loan Borrowing
  
20
2.3.  
  
Swingline Commitment
  
20
2.4.  
  
Procedure for Swingline Borrowing; Refunding of Swingline Loans
  
21
2.5.  
  
Commitment Fees, etc.
  
22
2.6.  
  
Termination or Reduction of Revolving Commitments
  
22
2.7.  
  
Optional Prepayments
  
22
2.8.  
  
Mandatory Prepayments and Commitment Reductions
  
23
2.9.  
  
Conversion and Continuation Options
  
23
2.10.
  
Limitations on Eurocurrency Tranches
  
24
2.11.
  
Interest Rates and Payment Dates
  
24
2.12.
  
Computation of Interest and Fees
  
25
2.13.
  
Inability to Determine Interest Rate
  
25
2.14.
  
Pro Rata Treatment and Payments
  
25
2.15.
  
Requirements of Law
  
27
2.16.
  
Taxes
  
28
2.17.
  
Indemnity
  
29
2.18.
  
Change of Lending Office
  
29
2.19.
  
Replacement of Lenders
  
29
SECTION 3.    LETTERS OF CREDIT
  
30
3.1.  
  
L/C Commitment
  
30
3.2.  
  
Procedure for Issuance of Letter of Credit
  
30
3.3.  
  
Fees and Other Charges
  
30
3.4.  
  
L/C Participations
  
31
3.5.  
  
Reimbursement Obligation of the Borrower
  
32
3.6.  
  
Obligations Absolute
  
32
3.7.  
  
Letter of Credit Payments
  
32
3.8.  
  
Applications.
  
32
SECTION 4.    REPRESENTATIONS AND WARRANTIES
  
33
4.1.  
  
Financial Condition
  
33
4.2.  
  
No Change
  
33
4.3.  
  
Corporate Existence; Compliance with Law
  
33
4.4.  
  
Corporate Power; Authorization; Enforceable Obligations
  
33
4.5.  
  
No Legal Bar
  
34
4.6.  
  
Litigation
  
34



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.7.  
  
No Default
  
34
4.8.  
  
Ownership of Property; Liens
  
34
4.9.  
  
Intellectual Property
  
34
4.10.
  
Taxes
  
34
4.11.
  
Federal Regulations
  
34
4.12.
  
Labor Matters
  
34
4.13.
  
ERISA
  
35
4.14.
  
Investment Company Act; Other Regulations
  
35
4.15.
  
Subsidiaries
  
35
4.16.
  
Use of Proceeds
  
35
4.17.
  
Environmental Matters
  
35
4.18.
  
Accuracy of Information, etc
  
36
4.19.
  
Solvency
  
36
SECTION 5.    CONDITIONS PRECEDENT
  
36
5.1.  
  
Conditions to Initial Extension of Credit
  
36
5.2.  
  
Conditions to Each Extension of Credit
  
37
SECTION 6.    AFFIRMATIVE COVENANTS
  
38
6.1.  
  
Financial Statements
  
38
6.2.  
  
Certificates; Other Information
  
38
6.3.  
  
Payment of Obligations
  
39
6.4.  
  
Maintenance of Existence; Compliance
  
39
6.5.  
  
Maintenance of Property; Insurance
  
40
6.6.  
  
Inspection of Property; Books and Records; Discussions
  
40
6.7.  
  
Notices
  
40
6.8.  
  
Environmental Laws
  
40
SECTION 7.    NEGATIVE COVENANTS
  
41
7.1.  
  
Financial Condition Covenants
  
41
7.2.  
  
Indebtedness
  
41
7.3.  
  
Liens
  
42
7.4.  
  
Fundamental Changes
  
43
7.5.  
  
Disposition of Property
  
44
7.6.  
  
Restricted Payments
  
44
7.7.  
  
Investments
  
45
7.8.  
  
Payments and Modifications of Debt Instruments, etc .
  
46
7.9.  
  
Transactions with Affiliates
  
46
7.10.
  
Sales and Leasebacks
  
46
7.11.
  
Changes in Fiscal Periods
  
46
7.12.
  
Negative Pledge Clauses
  
46
7.13.
  
Clauses Restricting Subsidiary Distributions
  
46
7.14.
  
Lines of Business
  
46
7.15.
  
Swap Agreements
  
47
SECTION 8.    EVENTS OF DEFAULT
  
47



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         
Page

--------------------------------------------------------------------------------

SECTION 9 .    THE ADMINISTRATIVE AGENT
  
49
9.1.
  
Appointment
  
49
9.2.
  
Delegation of Duties
  
49
9.3.
  
Exculpatory Provisions
  
50
9.4.
  
Reliance by Administrative Agent
  
50
9.5.
  
Notice of Default
  
50
9.6.
  
Non-Reliance on Administrative Agent and Other Lenders
  
50
9.7.
  
Indemnification
  
51
9.8.
  
Administrative Agent in Its Individual Capacity
  
51
9.9.
  
Successor Administrative Agent
  
51
SECTION 10.    GUARANTEE
  
52
10.1.
  
Guarantee
  
52
10.2.
  
No Subrogation, Contribution, Reimbursement or Indemnity
  
52
10.3.
  
Amendments, etc. with respect to the Obligations
  
53
10.4.
  
Guarantee Absolute and Unconditional
  
53
10.5.
  
Reinstatement
  
54
10.6.
  
Payments
  
54
SECTION 11.    MISCELLANEOUS
  
54
11.1.
  
Amendments and Waivers
  
54
11.2.
  
Notices
  
55
11.3.
  
No Waiver; Cumulative Remedies
  
55
11.4.
  
Survival of Representations and Warranties
  
56
11.5.
  
Payment of Expenses and Taxes
  
56
11.6.
  
Successors and Assigns; Participations and Assignments
  
56
11.7.
  
Adjustments; Set-off
  
59
11.8.
  
Counterparts
  
60
11.9.
  
Severability
  
60
11.10.
  
Integration
  
60
11.11.
  
GOVERNING LAW
  
60
11.12.
  
Submission To Jurisdiction; Waivers
  
60
11.13.
  
Acknowledgements
  
61
11.14.
  
WAIVERS OF JURY TRIAL
  
61
11.15.
  
Confidentiality
  
61
11.16.
  
Documentation Agents and Syndication Agent
  
62
11.17.
  
Judgment Currency
  
62



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     
ANNEX:
A
 
Pricing Grid
SCHEDULES:
1.1
 
Revolving Commitments
3.1
 
Existing Letters of Credit
4.4
 
Consents, Authorizations, Filings and Notices
4.15
 
Subsidiaries
7.2(d)
 
Existing Indebtedness
7.3(f)
 
Existing Liens
7.12
 
Existing Negative Pledge Clauses
EXHIBITS:
A
 
Form of Compliance Certificate
B-l
 
Form of Borrower Closing Certificate
B-2
 
Form of Holdings Closing Certificate
C
 
Form of Assignment and Assumption
D-l
 
Form of Legal Opinion of Wachtell, Lipton, Rosen & Katz
D-2
 
Form of Legal Opinion of Hamey, Westwood & Riegels
D-3
 
Form of Legal Opinion of Gary I. Sheff
E-l
 
Form of New Lender Supplement
E-2
 
Form of Increased Facility Activation Notice



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
CREDIT AGREEMENT, dated as of June 28, 2002, among TOMMY HILFIGER CORPORATION, a
British Virgin Islands corporation (“Holdings”), TOMMY HILFIGER U.S.A., INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), FLEET NATIONAL BANK, as syndication agent (in such capacity, the
“Syndication Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and HSBC BANK USA, as
documentation agents (collectively, in such capacity, the “Documentation
Agents”) and JPMORGAN CHASE BANK, as administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.    DEFINITIONS
 
1.1.  Defined Terms.    As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Base CD Rate in effect on such day plus 1% and (c) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Reference Lender as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by the Reference Lender in connection with extensions of credit
to debtors); “Base CD Rate” shall mean the sum of (a) the product of (i) the
Three-Month Secondary CD Rate and (ii) a fraction, the numerator of which is one
and the denominator of which is one minus the C/D Reserve Percentage and (b) the
C/D Assessment Rate; and “Three-Month Secondary CD Rate” shall mean, for any
day, the secondary market rate for three-month certificates of deposit reported
as being in effect on such day (or, if such day shall not be a Business Day, the
next preceding Business Day) by the Board through the public information
telephone line of the Federal Reserve Bank of New York (which rate will, under
the current practices of the Board, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Business Day, the average
of the secondary market quotations for three-month certificates of deposit of
major money center banks in New York City received at approximately 10:00 A.M.,
New York City time, on such day (or, if such day shall not be a Business Day, on
the next preceding Business Day) by the Reference Lender from three New York
City negotiable certificate of deposit dealers of recognized standing selected
by it. Any change in the ABR due to a change in the Prime Rate, the Three-Month
Secondary CD Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Three-Month Secondary CD Rate or the Federal Funds Effective Rate,
respectively.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR and, unless the context otherwise requires, all Swingline Loans.
 
“Adjustment Date”: as defined in the Pricing Grid.
 
“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
 
“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Applicable Margin”: 0.250% in the case of ABR Loans or 1.25% in the case of
Eurocurrency Loans; provided, that, on and after the first Adjustment Date
occurring after December 31, 2002, the Applicable Margin will be determined
pursuant to the Pricing Grid.
 
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
 
“Approved Fund”: as defined in Section 11.6.
 
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (f) of Section 7.5) that yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.
 
“Assignee”: as defined in Section 11.6(b).
 
“Available Basket”: on any date, an amount equal to the excess of (a) the sum of
(i) $125,000,000 and (ii) 33% of the sum of Consolidated Net Income for all of
the fiscal years ending prior to such date (determined on a cumulative basis)
for which the relevant financial information is available, commencing with the
fiscal year ending March 31, 2002, over (b) the sum of, without duplication, (i)
the amount of all Restricted Payments made to Holdings after the Closing Date
and prior to such date pursuant to Section 7.6(c), (ii) the amount of all
Investments in Holdings and the Holdings Subsidiaries made by the Borrower and
its Subsidiaries and the amount of all Investments in Holdings made by the
Holdings Subsidiaries, in each case, after the Closing Date and prior to such
date pursuant to Section 7.7(g), (iii) the amount of all then outstanding
Guarantee Obligations of Holdings with respect to Indebtedness of any
Unrestricted Subsidiary made pursuant to clause (i) of the proviso to the
definition of “Unrestricted Subsidiary”, (iv) the amount of all Investments by
the Borrower or any other Subsidiary in any Unrestricted Subsidiary made after
the Closing Date and prior to such date pursuant to clause (v) of the proviso to
the definition of “Unrestricted Subsidiary” and (v) the amount of all payments
of principal made after the Closing Date and prior to such date by the Borrower
or any of its Subsidiaries in respect of Indebtedness contemplated by Section
7.6(b)(i) or any other Indebtedness owing to Holdings arising from non-cash
transactions.
 
“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment over (b) such
Lender’s Revolving Extensions of Credit; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purpose of determining such Lender’s Available Revolving Commitment pursuant to
Section 2.5(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”: as defined in Section 4.17.
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans, such day is also
a day for trading by and between banks in Dollar deposits in the relevant
interbank eurocurrency market.
 
“Calculation Date”: two Business Days prior to the last Business Day of each
calendar quarter (or any other day selected by the Administrative Agent (each,
an “Optional Calculation Date”)); provided that each date that is on or about
the date of any borrowing request or continuation request with respect to any
Permitted Foreign Currency Loan shall also be a “Calculation Date” with respect
to the relevant Permitted Foreign Currency.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, Yankee or eurodollar time deposits,
repurchase agreements, reverse repurchase agreements or overnight bank deposits
having maturities of twelve months or less from the date of acquisition issued
by any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) bankers acceptances or commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Ratings Services or P-1 by
Moody’s Investors Service, Inc., or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) corporate bonds rated BBB or
Baa2 or better (or equivalent ratings), provided that not more than 20% of the
aggregate principal amount of all Cash Equivalents at any one time outstanding
may be invested in such corporate bonds; (e) money market investment funds which
invest primarily in the types of securities described in clauses (a) through (d)
above and consistent with past practices; and (f) in the case of



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

investments by any Foreign Subsidiary, obligations of a credit quality and
maturity comparable to that of the items referred to in clauses (a) through (e)
above that are available in local markets.
 
“C/D Assessment Rate”: for any day as applied to any ABR Loan, the annual
assessment rate in effect on such day that is payable by a member of the Bank
Insurance Fund maintained by the Federal Deposit Insurance Corporation (the
“FDIC”) classified as well-capitalized and within supervisory subgroup “B” (or a
comparable successor assessment risk classification) within the meaning of 12
C.F.R. § 327.4 (or any successor provision) to the FDIC (or any successor) for
the FDIC’s (or such successor’s) insuring time deposits at offices of such
institution in the United States.
 
“C/D Reserve Percentage”: for any day as applied to any ABR Loan, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the maximum reserve requirement for a
Depositary Institution (as defined in Regulation D of the Board as in effect
from time to time) in respect of new non-personal time deposits in Dollars
having a maturity of 30 days or more.
 
“CLO”: as defined in Section 11.6.
 
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is June 28, 2002.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Commercial L/C Commission Rate”: 0.225%; provided, that, on and after the first
Adjustment Date occurring after December 31, 2002, the Commercial L/C Commission
Rate will be determined pursuant to the Pricing Grid.
 
“Commitment Fee Rate”: 0.375% per annum; provided, that, on and after the first
Adjustment Date occurring after December 31, 2002, the Commitment Fee Rate will
be determined pursuant to the Pricing Grid.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit A.
 
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.15, 2.16, 2.17 or 11.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2002 and furnished to the Lenders.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated EBITDA”: for any period, subject to Section 1.2(c), Consolidated
Net Income for such period plus, without duplication and to the extent reflected
as a charge in the statement of such Consolidated Net Income for such period,
the sum of (a) income tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business) and (f) any other non-cash charges
including non-cash charges arising from the application of SFAS No. 142, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) any extraordinary, unusual or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash gains on the sales of assets outside of the ordinary course of
business) and (b) any other non-cash income, all as determined on a consolidated
basis.
 
“Consolidated EBITDAR”: for any period, Consolidated EBITDA for such period
plus, without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such period, Consolidated Lease Expense
for such period.
 
“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters of Holdings, the ratio of (a) Consolidated EBITDAR for such
period to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period and (b) Consolidated Lease
Expense for such period.
 
“Consolidated Funded Debt”: at any date, the aggregate outstanding principal
amount, without duplication, of the following types of Indebtedness of Holdings
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP: (a) all indebtedness for borrowed money, (b) all
obligations for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of business), (c) all
obligations evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by Holdings or any
of its Subsidiaries (even though the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property), (e) all Capital Lease Obligations, (f) all Guarantee
Obligations in respect of obligations of the kind referred to in clauses (a)
through (e) above (other than Guarantee Obligations of Holdings in respect of
obligations of any Unrestricted Subsidiary), and (g) all obligations of the kind
referred to in clauses (a) through (f) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by
Holdings or any of its Subsidiaries, whether or not Holdings or any of its
Subsidiaries has assumed or become liable for the payment of such obligation.
 
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals, net of rentals receivable paid, payable by Holdings and its
Subsidiaries determined on



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a consolidated basis in accordance with GAAP, for such period with respect to
leases of real and personal property; provided, that Capital Lease Obligations
shall not constitute Consolidated Lease Expense.
 
“Consolidated Leverage Ratio”: on any day, the ratio of (a) Consolidated Funded
Debt on such day to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters of Holdings for which the relevant financial
information is available.
 
“Consolidated Net Income”: for any period, subject to Section 1.2(c), the
consolidated net income (or loss) of Holdings and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of Holdings) in which Holdings or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by Holdings or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of Holdings
(other than the Borrower) to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
 
“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of Holdings and its
Subsidiaries under stockholders’ equity at such date.
 
“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Daily Foreign Currency Interest Rate”: with respect to any Permitted Foreign
Currency, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds in such currency.
 
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Determination Date”: each date that is two Business Days after any Calculation
Date or Optional Calculation Date.
 
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Section 6 or 7 or the existence of an Event of
Default under Section 8 (other than for the purpose of determining amounts
outstanding hereunder, in which case clause (b) below shall govern), with
respect to any amount denominated in a currency other than Dollars, the
equivalent in Dollars of such amount, determined in good faith by the Borrower
in a manner consistent with the way such amount is or would be reflected on the
Borrower’s audited consolidated financial statements for the fiscal year in



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which such determination is made and (b) for the purpose of determining amounts
outstanding hereunder, with respect to any amount hereunder denominated in a
Permitted Foreign Currency, the amount of Dollars that may be purchased with
such amount of such currency at the Exchange Rate (determined as of the most
recent Calculation Date) with respect to such currency on such date.
 
“Dollars” and “$”: dollars in lawful currency of the United States of America.
 
“Domestic Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction within the United States of America.
 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant Permitted Currency in the relevant
interbank eurocurrency market, for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the relevant
page of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on the relevant page of the Telerate screen (or otherwise on such
screen), the “Eurocurrency Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurocurrency rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered deposits in the relevant currency at or about 11:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its relevant eurocurrency and other foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.
 
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurocurrency Base Rate

--------------------------------------------------------------------------------

1.00–Eurocurrency Reserve Requirements

 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans in a
particular Permitted Currency the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
 
“Eurodollar Loans”: Eurocurrency Loans denominated in Dollars.
 
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”: as defined in Section 8(j)(i).
 
“Exchange Rate”: on any day, with respect to any Permitted Foreign Currency, the
rate at which such Permitted Foreign Currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m., London time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent for such purpose or, at the
discretion of the Administrative Agent, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Permitted Foreign Currency are then being conducted, at or about 11:00 a.m.,
local time, on such day for the purchase of the applicable Permitted Foreign
Currency for delivery two Business Days later, provided that, if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
 
“Existing Account Parties”: as defined in Section 3.1.
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.
 
“Financial Institution”: any Person that, in the judgment of the Administrative
Agent, is a financial institution or is primarily engaged in financial
activities.
 
“Foreign Subsidiary”: any Subsidiary which is not a Domestic Subsidiary.
 
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
 
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board and the rules and regulations of the Securities and Exchange
Commission, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances of Holdings and its Subsidiaries as of the date
of determination, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on March 31, 2002 and
consistent with those used in



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement
(including any change affecting the computation of Consolidated Net Income,
Consolidated EBITDA or Consolidated Net Worth), then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission (or successors thereto or agencies with similar functions), including
(and whether or not constituting changes in accounting principles), any charges
resulting from or in connection with the implementation or application by
Holdings and its Subsidiaries during any periods ending after March 31, 2002 of
the provisions of SFAS No. 142.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
the National Association of Insurance Commissioners).
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Holdings Subsidiaries”: the Subsidiaries of Holdings other than the Borrower
and its Subsidiaries.



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.1(c).
 
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit E-2.
 
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Incur”: as defined in Section 7.2; and the terms “Incurred” and “Incurrence”
shall have correlative meanings.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Interest Rate Protection Agreements.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day
following the last day of each calendar quarter to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Swingline Loan, the last day of any Interest
Period applicable thereto, and (e) as to any Loan (other than any Revolving Loan
that is an ABR Loan), the date of any repayment or prepayment made in respect
thereof.



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period”: (a) as to any Eurocurrency Loan, (x) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (y) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) any Interest Period that would otherwise extend beyond the Revolving
Termination Date shall end on the Revolving Termination Date;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurocurrency Loan during an Interest Period for such Loan.
 
“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement, to or under which Holdings or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.
 
“Investments”: as defined in Section 7.7.
 
“Issuing Lenders”: JPMorgan Chase Bank, Fleet National Bank, Wachovia Bank,
National Association, HSBC Bank USA and such other Lender or Lenders reasonably
acceptable to the Administrative Agent as may be designated by the Borrower,
each in its capacity as issuer of any Letter of Credit. An Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Lender, in which case the term “Issuing Lender” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. If mutually agreed by any Issuing Lender and the Borrower, such
Issuing Lender shall cease to act in such capacity so long as no L/C Obligations
in respect of Letters of Credit issued by such Issuing Lender remain
outstanding.
 
“JPMorgan Chase Bank”: JPMorgan Chase Bank, together with its affiliates and any
of their respective successors.
 
“L/C Fee Distribution Date”: five Business Days after the last day of each
March, June, September and December and the last day of the Revolving Commitment
Period.
 
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“L/C Participants”: the collective reference to all the Lenders other than the
relevant Issuing Lender.
 
“Letters of Credit”: as defined in Section 3.1(a).
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”: any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement and the Notes.
 
“Loan Parties”: Holdings and the Borrower.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of
Holdings and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Subsidiary”: the Borrower and any other Subsidiary, the (a) assets,
(b) revenues or (c) operating profit (excluding intercompany receivables and
revenues that would be eliminated upon consolidation in accordance with GAAP) of
which are, at the time of determination (determined, in the case of clause (a),
as at the end of the most recently concluded fiscal quarter, and, in the case of
clauses (b) and (c), in respect of the most recent period of four consecutive
fiscal quarters of Holdings for which the relevant financial information is
available), equal to or greater than five percent of the consolidated assets,
consolidated operating profit or consolidated revenues (excluding intercompany
receivables and revenue that would be eliminated upon consolidation in
accordance with GAAP), respectively, of Holdings and its Subsidiaries at such
time. Upon the acquisition of a new Subsidiary, qualification as a “Material
Subsidiary” shall be determined on a pro forma basis on the assumption that such
Subsidiary had been acquired at the beginning of the relevant period of four
consecutive fiscal quarters.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event and other customary fees and expenses actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof (after



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance of debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
 
“New Lender”: as defined in Section 2.1(d).
 
“New Lender Supplement”: as defined in Section 2.1(d).
 
“Non-Excluded Taxes”: as defined in Section 2.16(a).
 
“Non-U.S. Lender”: as defined in Section 2.16(b).
 
“Notes”: the collective reference to any promissory note evidencing Loans.
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Interest Rate Protection Agreements, any affiliate of any Lender or
any Person that was a Lender or an affiliate of a Lender at the time of entry
into such agreement), whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Interest Rate Protection Agreement entered into with any Lender
or any affiliate of any Lender or any Person that was a Lender or an affiliate
of a Lender at the time of entry into such agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
 
“Optional Calculation Date”: as defined in the definition of “Calculation Date”.
 
“Participant”: as defined in Section 11.6(c).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Currency”: pounds sterling, euros, Dollars and Canadian dollars.
 
“Permitted Foreign Currency”: any Permitted Currency other than Dollars.
 
“Permitted Foreign Currency Loan”: any Loan denominated in a Permitted Foreign
Currency.
 
“Permitted Investors”: the collective reference to the directors of AIHL-Pepe
Limited on the date hereof and their respective estates, lineal descendants and
ascendants, adoptive children, spouses, siblings, heirs, executors, personal
representatives, administrators and trusts for any of their benefit or the
benefit of their respective spouses, siblings, estates, lineal descendants and
ascendants, adoptive children



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or heirs and corporations and partnerships in which one or more of the foregoing
own more than 50% of the voting stock.
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pricing Grid”: the pricing grid attached hereto as Annex A.
 
“Projections”: as defined in Section 6.2(c).
 
“Properties”: as defined in Section 4.17.
 
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings or any of its Subsidiaries.
 
“Reference Lender”: JPMorgan Chase Bank.
 
“Refunded Swingline Loans”: as defined in Section 2.4.
 
“Refunding Date”: as defined in Section 2.4.
 
“Register”: as defined in Section 11.6(b).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by Holdings or any of its Subsidiaries in
connection therewith that are not applied to reduce the Revolving Commitments
pursuant to Section 2.8(b) as a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary of the Borrower) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire assets useful in its business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire assets useful in the Borrower’s business with
all or any portion of the relevant Reinvestment Deferred Amount.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: the holders of more than 50% of the Total Revolving
Commitments or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit.
 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”: the principal executive officer, president, principal
financial officer or principal accounting officer of Holdings or the Borrower,
as the case may be, but in any event, with respect to financial matters, the
principal financial or accounting officer of Holdings or the Borrower, as the
case may be.
 
“Restricted Payments”: as defined in Section 7.6.
 
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1, as the same may be
changed from time to time pursuant to the terms hereof (whether pursuant to
Section 2.1(c) or otherwise).
 
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
 
“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans made by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
“Revolving Loans”: as defined in Section 2.1.
 
“Revolving Loan Commitment”: $175,000,000.
 
“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding).



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Termination Date”: July 1, 2005.
 
“Senior Note Indenture”: the Indenture entered into by Holdings and the Borrower
in connection with the issuance of the Senior Notes, together with all
instruments and other agreements entered into by Holdings or the Borrower in
connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.8.
 
“Senior Notes”: the notes of the Borrower issued pursuant to the Senior Note
Indenture.
 
“Senior 2003 Notes”: the 6.50% Notes of the Borrower due June 1, 2003.
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings and shall include the Borrower and its Subsidiaries
but shall not include Unrestricted Subsidiaries (except for purposes of the
definition of “Unrestricted Subsidiary”).
 
“Swap Agreement”: any agreement with respect to any swap, cap, collar, floor,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or any of its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swingline Lender”: JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”: as defined in Section 2.3.
 
“Swingline Participation Amount”: as defined in Section 2.4.
 
“TH Canada”: Tommy Hilfiger Canada Inc.
 
“TH Europe”: Tommy Hilfiger Europe B.V.
 
“Total Permitted Foreign Currency Extensions of Credit”: at any time, the
aggregate amount of the Revolving Extensions of Credit of the Lenders
denominated in a Permitted Foreign Currency outstanding at such time.
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $300,000,000.
 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Total Tangible Assets”: at any date, an amount equal to all amounts that would,
in conformity with GAAP, be included on a consolidated balance sheet of Holdings
and its Subsidiaries under total assets at such date minus intangible assets
(including franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names and goodwill) of Holdings and its
Subsidiaries at such date.
 
“Transferee”: any Assignee or Participant.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
 
“Unrestricted Subsidiary”:    (a)  any Subsidiary of Holdings created or
acquired by Holdings or any of its Subsidiaries and designated as such by the
Board of Directors of Holdings substantially concurrently with such creation or
acquisition and (b) any Subsidiary of such designated Subsidiary, provided, that
(i) at no time shall any creditor of any Unrestricted Subsidiary have any claim
(whether pursuant to a Guarantee Obligation or otherwise) against Holdings or
any of its other Subsidiaries (other than another Unrestricted Subsidiary) in
respect of any Indebtedness or other obligation of any such Unrestricted
Subsidiary except for limited Guarantee Obligations of Holdings with respect to
Indebtedness of such Unrestricted Subsidiary in an aggregate principal amount
not to exceed for all Unrestricted Subsidiaries at any time the Available Basket
at such time; (ii) neither Holdings nor any of its Subsidiaries (other than
another Unrestricted Subsidiary) shall become a general partner or, in the case
of any limited liability company, member of any such Subsidiary; (iii) no
default with respect to any Indebtedness of any such Subsidiary (including any
right which the holders thereof may have to take enforcement action against any
such Subsidiary) shall permit (upon notice, lapse of time or both) any holder of
any Indebtedness of Holdings or its other Subsidiaries (other than another
Unrestricted Subsidiary) to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its final
scheduled maturity; (iv) no Unrestricted Subsidiary shall own any Capital



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Stock of, or own or hold any Lien on any property of, Holdings or any other
Subsidiary of Holdings (other than another Unrestricted Subsidiary); (v) no
Investments may be made in any Unrestricted Subsidiary by the Borrower or any of
its Subsidiaries in excess of the Available Basket at such time; and (vi) at the
time of such designation, no Default or Event of Default shall have occurred and
be continuing or would result therefrom (including on a pro forma basis pursuant
to Section 7.1). Any Unrestricted Subsidiary may be designated as a Subsidiary
for all purposes of this Agreement by the Board of Directors of Holdings or the
Borrower, as applicable, provided that (i) at the time of such designation, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom (including on a pro forma basis pursuant to Section 7.1) and
(ii) a certificate of a Responsible Officer demonstrating in reasonable detail
compliance with the requirements of clause (i) of this sentence is delivered to
the Administrative Agent concurrently with such designation.
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
1.2. Other Definitional Provisions.    (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
accounts, leasehold interests and contract rights.
 
(c)  For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or for purposes of any
determination of Consolidated EBITDAR or Consolidated Interest Expense for any
Reference Period for the Consolidated Fixed Charge Coverage Ratio, (i) if, at
any time during such Reference Period, Holdings or any Subsidiary shall have
made any Material Disposition (as defined below), (x) the Consolidated EBITDA or
Consolidated EBITDAR, as the case may be, for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA or Consolidated EBITDAR,
as the case may be, (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA or Consolidated EBITDAR, as the case
may be, (if negative) attributable thereto for such Reference Period, and (y)
and Consolidated Interest Expense for such Reference Period shall be reduced by
an amount equal to the Consolidated Interest Expense for such Reference Period
attributable to any Indebtedness of Holdings or any Subsidiary repaid,
repurchased, defeased or otherwise discharged with respect to Holdings and its
Subsidiaries in connection with such Material Disposition (or, if the Capital
Stock of any Subsidiary is sold, the Consolidated Interest Expense for such
Reference Period directly attributable to the Indebtedness of such Subsidiary to
the extent Holdings and its continuing Subsidiaries are no longer liable for
such Indebtedness after such Material Disposition); and (ii) if, during such
Reference Period, Holdings or any Subsidiary shall have made a Material
Acquisition (as defined below), Consolidated EBITDA, Consolidated EBITDAR or
Consolidated Interest Expense, as the case may be, for such Reference Period
shall be calculated after giving pro forma effect thereto (including the
incurrence or assumption of any such Indebtedness in connection therewith) as if
such Material Acquisition (and the incurrence or assumption of any such
Indebtedness) occurred on the first day of such



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Reference Period. If any Indebtedness bears a floating rate of interest and the
incurrence or assumption thereof is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
last day of the relevant Reference Period had been the applicable rate for the
entire relevant Reference Period (taking into account any interest rate
protection agreement applicable to such Indebtedness if such interest rate
protection agreement has a remaining term greater than or equal to the lesser of
12 months and the remaining term of such Indebtedness). As used in this
paragraph, “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries in excess of $5,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $5,000,000.
 
(d)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(e)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(f)  Unless the context otherwise requires, all calculations of the outstanding
amount of Permitted Foreign Currency Loans shall be based on the Dollar
Equivalent thereof.
 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1.  Revolving Commitments.    (a) Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
to the Borrower from time to time during the Revolving Commitment Period in one
or more Permitted Currencies in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swingline Loans then outstanding, does not exceed the amount of
such Lender’s Revolving Commitment; provided that (x) the Lenders shall have no
obligation to make any Revolving Loan if, after giving effect to such Revolving
Loan, the aggregate outstanding principal amount of the Revolving Loans and the
Swingline Loans would exceed the Revolving Loan Commitment and (y) the Total
Permitted Foreign Currency Extensions of Credit outstanding at any time shall
not exceed $50,000,000. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurocurrency
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9, provided that no
Revolving Loan shall be made as a Eurocurrency Loan after the day that is one
month prior to the Revolving Termination Date.
 
(b)  The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
 
(c)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make, obtain or increase the amount
of their Revolving Commitments by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase and (ii) the applicable Increased Facility Closing Date.
Notwithstanding the foregoing, without the consent of the Required Lenders, (x)
the aggregate amount of



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

incremental Revolving Commitments obtained after the Closing Date pursuant to
this paragraph shall not exceed $50,000,000, (y) each increase effected pursuant
to this paragraph shall be in a minimum amount of at least $15,000,000 and (z)
no more than three Increased Facility Closing Dates may be selected by the
Borrower after the Closing Date. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.
 
(d)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(c) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
 
(e)  Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Borrower shall borrow Revolving Loans under the
increased Revolving Commitments from each Lender participating in such increase
in an amount determined by reference to the amount of each Type of Loan which
would then have been outstanding from such Lender if (i) each such Type of Loan
had been borrowed or effected on such Increased Facility Closing Date and (ii)
the aggregate amount of each such Type of Loan requested to be so borrowed or
effected had been proportionately increased.
 
2.2.  Procedure for Revolving Loan Borrowing.    The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, provided that in the case of
Permitted Foreign Currency Loans, such notice must be received prior to 11:00
A.M., New York City time, four Business Days prior to the requested Borrowing
Date, or (b) on the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date, (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor and (iv) the currency of such borrowing (which
shall be in a Permitted Currency). If no election as to the currency of a
Revolving Loan is specified in any such notice, then the requested borrowing
shall be denominated in Dollars. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, in the case of Permitted Foreign Currency Loans, approximately in
such amount); provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
 
2.3.  Swingline Commitment.    (a)  Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, (x) the aggregate amount of the Available
Revolving Commitments would be less than zero or (y) the aggregate outstanding
principal amount of the Revolving Loans and the Swingline Loans would exceed the
Revolving Loan Commitment. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.
 
(b)  The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date, or, if required by the Swingline Lender, on the last day of
any Interest Period applicable thereto.
 
2.4.  Procedure for Swingline Borrowing; Refunding of Swingline
Loans.    (a)  Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 11:00 A.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in Dollars and
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.
 
(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 12:00 Noon, New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans.
 
(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

discretion, Revolving Loans may not be made as contemplated by Section 2.4(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Lender’s Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)  Each Lender’s obligation to make the Loans referred to in Section 2.4(b)
and to purchase participating interests pursuant to Section 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
 
2.5.  Commitment Fees, etc.    (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears five Business Days after
the last day of each March, June, September and December and on the Revolving
Termination Date, commencing on the first of such dates to occur after the date
hereof.
 
(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
 
2.6.  Termination or Reduction of Revolving Commitments.    The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
 
2.7.  Optional Prepayments.    The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, (a) on the date that is three Business Days prior
thereto in the case of Eurocurrency Loans or (b) on the date thereof in the case
of ABR Loans,



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided, that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.17. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof (or, in the case of
Permitted Foreign Currency Loans, approximately in such amount). Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
 
2.8.  Mandatory Prepayments and Commitment Reductions.    (a)  Unless the
Required Lenders shall otherwise agree, if any Indebtedness shall be Incurred by
the Borrower or any of its Subsidiaries (excluding any Indebtedness Incurred in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such Incurrence toward the reduction of
the Revolving Commitments as set forth in Section 2.8(c).
 
(b)  Unless the Required Lenders shall otherwise agree, if on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the reduction of the Revolving Commitments as set forth in Section
2.8(c); provided, that, notwithstanding the foregoing, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the reduction
of the Revolving Commitments as set forth in Section 2.8(c).
 
(c)  Any reduction of the Revolving Commitments made pursuant to this Section
2.8 shall be permanent and shall be accompanied by prepayment of the Revolving
Loans and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Commitments as so
reduced, provided that if the aggregate principal amount of Revolving Loans and
Swingline Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent.
 
(d)  If on any Determination Date the Total Revolving Extensions of Credit
exceed 105% of the Total Revolving Commitments, the Borrower shall, without
notice or demand, within three Business Days after such Determination Date,
prepay Loans (or, if no Loans are outstanding, deposit cash collateral in an
account with the Administrative Agent to collateralize the Letters of Credit on
terms and conditions satisfactory to the Administrative Agent) in an aggregate
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit (determined net of any cash collateralized Letters of Credit) do not
exceed the Total Revolving Commitments.
 
(e)  The application of any prepayment pursuant to this Section 2.8 shall be
made first to ABR Loans and second to Eurocurrency Loans. Each prepayment of the
Loans under this Section 2.8 (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.
 
2.9  Conversion and Continuation Options.    (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent or the Required
Lenders have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the Revolving
Termination Date. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)  Any Eurocurrency Loan may be continued as such in the same currency upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurocurrency Loan may be continued pursuant to the
foregoing provisions (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the Revolving Termination Date
and provided, further, that if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Loans shall (i) in the case of
Eurodollar Loans, automatically be converted to ABR Loans on the last day of
such then expiring Interest Period and (ii) in the case of Permitted Foreign
Currency Loans, automatically continue as a Eurocurrency Loan having an Interest
Period of one month. Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.
 
2.10.  Limitations on Eurocurrency Tranches.    Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurocurrency Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
the case of Permitted Foreign Currency Loans, approximately in such amount) and
(b) no more than fifteen Eurocurrency Tranches shall be outstanding at any one
time.
 
2.11.  Interest Rates and Payment Dates.    (a)  Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin or, in the case of Swingline Loans, such lower rate per
annum as shall be quoted to the Borrower by the Swingline Lender in its sole
discretion in connection with the borrowings thereof.
 
(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue Loans and Reimbursement
Obligations shall bear interest at a rate per annum equal to (x) in the case of
the Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.11 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any commitment fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.11
shall be payable from time to time on demand.
 
2.12.  Computation of Interest and Fees.    (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
 
2.13.  Inability to Determine Interest Rate.    If prior to the first day of any
Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the relevant Eurocurrency Rate with respect to any currency for
such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the relevant Eurocurrency Rate with respect to any currency
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (1) in the case of Eurodollar Loans (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z)
any outstanding Eurodollar Loans shall be converted, on the first day of such
Interest Period, to ABR Loans and (2) in the case of Permitted Foreign Currency
Loans, the relevant notice of borrowing or continuation shall be deemed
rescinded. Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans in the relevant currency shall be made or continued
as such, nor, if applicable, shall the Borrower have the right to convert ABR
Loans to Eurodollar Loans.
 
2.14.  Pro Rata Treatment and Payments.    (a)  Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the Revolving Percentages of the Lenders.



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.
 
(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars (other than payments in
respect of Permitted Foreign Currency Loans, which shall be made in the
applicable Permitted Foreign Currency) and in immediately available funds. The
Administrative Agent may effect any such payment by debiting any account
maintained by the Borrower with the Administrative Agent. The Administrative
Agent shall distribute such payments to the Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
 
(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section 2.14(d) shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans (or, in the case of Permitted Foreign Currency Loans, the relevant
Daily Foreign Currency Interest Rate plus the Applicable Margin then applicable
to ABR Loans), on demand, from the Borrower.
 
(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate (or, in the case of Permitted Foreign Currency Loans, the relevant Daily
Foreign Currency Interest Rate). Nothing herein shall be deemed to limit the
rights of the Administrative Agent or any Lender against the Borrower.



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.15.  Requirements of Law.    (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurocurrency Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.16 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or
 
(iii)  shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 2.15, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b)  if any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
2.15 submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.16.  Taxes.    (a)  All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender that is not organized under the laws of the United States of America or a
state thereof to the extent such Lender’s compliance with the requirements of
Section 2.16(b) at the time such Lender becomes a party to this Agreement fails
to establish a complete exemption from such withholding. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section 2.16
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
(b)  Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a Form W-8, or any subsequent versions
thereof or successors thereto (and, if such Non-U.S. Lender delivers a Form W-8,
an annual certificate representing that such Non-U.S. Lender is not a “bank” for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.16(b), a Non-U.S. Lender shall not be required to deliver any form pursuant to
this Section 2.16(b) that such Non-U.S. Lender is not legally able to deliver.
 
2.17.  Indemnity.    The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans or Swingline Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurocurrency
Loans or Swingline Loans on a day that is not the last day of an Interest Period
with respect thereto. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the relevant interbank eurocurrency market. A certificate as to any amounts
payable pursuant to this Section 2.17 submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.18.  Change of Lending Office.    Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.15 or 2.16(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.18 shall affect or postpone
any of the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.15 or 2.16(a).
 
2.19.  Replacement of Lenders.    The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.15 or 2.16 or (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16, (iv) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15 or 2.16, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.    LETTERS OF CREDIT
 
3.1.  L/C Commitment.    (a)  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by such Issuing Lender;
provided that no Issuing Lender shall have an obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the aggregate amount of the
Available Revolving Commitments would be less than zero or (ii) the Total
Permitted Foreign Currency Extensions of Credit would exceed $50,000,000. Each
letter of credit outstanding on the Closing Date and listed on Schedule 3.1
shall constitute a “Letter of Credit” for the purposes of this Agreement,
provided, that if the account party in respect of any such letter of credit is
not the Borrower (any such account party, an “Existing Account Party”), the
Borrower and the relevant Existing Account Party shall be jointly and severally
liable for all obligations (including reimbursement obligations) applicable
thereto. Each Letter of Credit shall expire no later than the earlier of (x)(A)
the first anniversary of its date of issuance, in the case of standby Letters of
Credit, and (B) 180 days after the date of issuance, in the case of commercial
Letters of Credit, and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any standby Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
 
(b)  Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.
 
(c)  No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
3.2.  Procedure for Issuance of Letter of Credit.    The Borrower may from time
to time request that an Issuing Lender issue or amend a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Application, such Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Each Issuing Lender shall furnish a copy of, or
other evidence of the issuance of, such Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance thereof.
 
3.3.  Fees and Other Charges.    (a)  The Borrower will pay a fee on all
outstanding standby Letters of Credit at a per annum rate equal to the
Applicable Margin in respect of Eurocurrency Loans then in effect. Such fee
shall be payable to the relevant Issuing Lender semi-annually in advance on the
issuance date and each date that is six months (or a whole multiple thereof)
after the issuance date, and shall be shared ratably among the Lenders. In
addition, the Borrower will pay to the relevant Issuing Lender, for its own
account, a fronting fee of 1/8 of 1% per annum on the face amount of each
standby Letter of Credit issued by it, payable semi-annually in advance on the
issuance date of each Letter of Credit issued by it and each date that is six
months (or a whole multiple thereof) after the issuance date of each Letter of
Credit issued by it.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  The Borrower (or the Issuing Lender, if such fee is netted from the
relevant drawing) will pay a fee on all drawings on outstanding commercial
Letters of Credit at the Commercial L/C Commission Rate then in effect. Such fee
shall be payable to the relevant Issuing Lender (except in the case of a fee
payment netted from the relevant drawing) on the date of the drawing thereof,
and shall be shared ratably among the Lenders.
 
(c)  In addition to the foregoing fees, the Borrower shall pay or reimburse the
relevant Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(d)  Fees paid pursuant to this Section 3.3 for the ratable benefit of the
Lenders shall be distributed to such Lenders by the relevant Issuing Lender
(through the Administrative Agent) on each L/C Fee Distribution Date. Fees paid
pursuant to this Section 3.3 shall be nonrefundable.
 
3.4.  L/C Participations.    (a)  Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in each Issuing Lender’s obligations and
rights under each Letter of Credit issued hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.
 
(b)  If any amount required to be paid by any L/C Participant to the relevant
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (a) such amount, times (b) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (c) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the relevant Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
 
(c)  Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
 
3.5.  Reimbursement Obligation of the Borrower.    The Borrower agrees to
reimburse the relevant Issuing Lender on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment; provided that
if such Issuing Lender notifies the Borrower of the presentment of a draft after
10:00 A.M. New York City time on any day, such reimbursement shall be made on
the next Business Day. Each such payment shall be made to such Issuing Lender at
its address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on any and
all amounts remaining unpaid by the Borrower under this Section from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.11(b) and
(ii) thereafter, Section 2.11(c).
 
3.6.  Obligations Absolute.    The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the relevant Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that no Issuing Lender shall be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower and the Lenders each agree that any action taken or omitted by the
relevant Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower or any Lender.
 
3.7.  Letter of Credit Payments.    If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit. On the last day of each month (or more frequently if requested
by the Administrative Agent), each Issuing Lender which had any Letters of
Credit outstanding during such month shall notify the Administrative Agent of
the dates and amounts of all drafts presented for payment under such Letters of
Credit during the such month and such other information as is necessary for the
Administrative Agent to calculate the commitment fee.
 
3.8.  Applications.    To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in Swingline Loans and the
Letters of Credit, Holdings and the Borrower hereby represent and warrant to the
Administrative Agent and each Lender that:
 
4.1.  Financial Condition.    The audited consolidated balance sheets of
Holdings and its consolidated Subsidiaries as at March 31, 2001 and March 31,
2002, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. Holdings and
its consolidated Subsidiaries do not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are required to be but are not reflected in the most recent
financial statements referred to in this paragraph. During the period from March
31, 2002 to and including the date hereof there has been no Disposition by
Holdings or any of its consolidated Subsidiaries of any material part of its
business or property.
 
4.2.  No Change.    Since March 31, 2002 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
4.3.  Corporate Existence; Compliance with Law.    Each of Holdings and its
Subsidiaries (a) is duly organized, validly existing and in good standing (or
any similar concept in any foreign jurisdiction) under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
4.4.  Corporate Power; Authorization; Enforceable Obligations.    Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.5.  No Legal Bar.    The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings or any of its Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to Holdings or any of its Subsidiaries could reasonably be expected
to have a Material Adverse Effect.
 
4.6.  Litigation.    No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7.  No Default.    Neither Holdings nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
 
4.8.  Ownership of Property; Liens.    Each of Holdings and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien except as
permitted by Section 7.3.
 
4.9.  Intellectual Property.    Holdings and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim. The use of such Intellectual Property by Holdings and its Subsidiaries
does not infringe on the rights of any Person in any material respect.
 
4.10.  Taxes.    Each of Holdings and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings or its Subsidiaries, as the case may be); no tax Lien has been
filed, and, to the knowledge of Holdings and the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
4.11.  Federal Regulations.    No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.
 
4.12  Labor Matters.    Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings or any of its Subsidiaries pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of Holdings and its Subsidiaries have not been in
violation of the Fair
 



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Labor Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from Holdings or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings or the relevant Subsidiary.
 
4.13.  ERISA.    Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
 
4.14.  Investment Company Act; Other Regulations.    No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law that limits its
ability to incur Indebtedness.
 
4.15.  Subsidiaries.    The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of Holdings at the date hereof.
 
4.16.  Use of Proceeds.    The proceeds of the Loans, and the Letters of Credit,
shall be used for general corporate purposes.
 
4.17.  Environmental Matters.    Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)  the facilities and properties owned, leased or operated by Holdings or any
of its Subsidiaries (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
 
(b)  neither Holdings nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by Holdings or any of its Subsidiaries (the “Business”), nor does Holdings or
the Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings or any Subsidiary is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Holdings or any Subsidiary in connection with the Properties
or otherwise in connection with the Business, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)  neither Holdings nor any of its Subsidiaries has assumed any liability of
any other Person under Environmental Laws.
 
4.18.  Accuracy of Information, etc.    No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Holdings and the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.19.  Solvency.    Each Loan Party is, and after the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.
 
SECTION 5.    CONDITIONS PRECEDENT
 
5.1.  Conditions to Initial Extension of Credit.    The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
 
(a)  Credit Agreement.    The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of Holdings, the
Borrower and each Lender.



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)  Fees.    The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
 
(c)  Credit Ratings.    The Borrower’s senior unsecured debt shall have been
rated at least BBB- by Standard & Poor’s Ratings Services and at least Ba1 by
Moody’s Investors Service, Inc.
 
(d)  Financial Statements.    The Lenders shall have received audited
consolidated financial statements of Holdings and its consolidated Subsidiaries
for the fiscal years ended March 31, 2001 and March 31, 2002, and such financial
statements shall not, in the reasonable judgment of the Lenders, reflect any
material adverse change in the consolidated financial condition of Holdings and
its consolidated Subsidiaries, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.
 
(e)  Projections.    The Lenders shall have received satisfactory projections
through the 2006 fiscal year of Holdings.
 
(f)  Closing Certificate.    The Administrative Agent shall have received, with
a counterpart for each Lender, a certificate of each of the Borrower and
Holdings, dated the Closing Date, substantially in the form of Exhibits B-1 and
B-2, respectively, with appropriate insertions and attachments.
 
(g)  Legal Opinions.    The Administrative Agent shall have received the
following executed legal opinions:
 
(i)  the legal opinion of Wachtell, Lipton, Rosen & Katz, counsel to the
Borrower and United States counsel to Holdings, substantially in the form of
Exhibit D-1;
 
(ii)  the legal opinion of Harney, Westwood & Riegels, British Virgin Islands
counsel to Holdings, substantially in the form of Exhibit D-2; and
 
(iii)  the legal opinion of Gary I. Sheff, substantially in the form of Exhibit
D-3.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(h)  Existing Credit Agreement.    The Administrative Agent shall have received
evidence reasonably satisfactory to it that the existing credit agreement of the
Borrower dated as of May 8, 1998 shall have been terminated and all amounts
owing thereunder shall have been paid in full. The parties hereto that are
“Lenders” under and as defined in said agreement hereby (i) waive any
requirement of advance notice of the termination of any commitments thereunder
or of the prepayment or replacement of any extensions of credit thereunder and
(ii) agree that said commitments shall automatically terminate on the Closing
Date.
 
5.2.  Conditions to Each Extension of Credit.    The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a)  Representations and Warranties.    Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct on and as of such date as if made on and as of such date.



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)  No Default.    No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance or amendment of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
 
SECTION 6.    AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each of its Subsidiaries to:
 
6.1.  Financial Statements.    Furnish to the Administrative Agent and each
Lender:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year (including summary financial information as to the Borrower and its
Subsidiaries in the form described in Rule 1-02(bb) of Regulation S-X under the
Exchange Act), setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and
 
(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter and the related unaudited consolidated
statement of cash flows for the portion of the fiscal year through the end of
such quarter (including summary financial information as to the Borrower and its
Subsidiaries in the form described in Rule 1-02(bb) of Regulation S-X under the
Exchange Act), setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
6.2.  Certificates; Other Information.    Furnish to the Administrative Agent
and each Lender (or, in the case of clause (g), to the relevant Lender):
 
(a)  concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)  concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of Holdings or the
Borrower, as applicable, stating that, to the best of each such Responsible
Officer’s knowledge, each Loan Party during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements of Holdings, a Compliance Certificate containing all
information necessary for determining compliance by Holdings and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of Holdings, as the case may be;
 
(c)  as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Holdings, a consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), and, as
soon as available, and in any event no later than 45 days after the end of the
second quarter of each fiscal year of Holdings, a revised consolidated budget
covering the remainder of such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
 
(d)  within 45 days after the end of each fiscal quarter of Holdings, a
narrative discussion and analysis of the financial condition and results of
operations of Holdings and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter;
 
(e)  no later than 10 Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture;
 
(f)  within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
Holdings or the Borrower may make to, or file with, the Securities and Exchange
Commission or any successor or analogous Governmental Authority; and
 
(g)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3.  Payment of Obligations.    Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of Holdings or the relevant Subsidiary, as the case may be.
 
6.4.  Maintenance of Existence; Compliance.    (a)  (i)  Preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

do so could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6.5.  Maintenance of Property; Insurance.    (a)  Keep all material property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
 
6.6.  Inspection of Property; Books and Records; Discussions.    (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of Holdings and its
Subsidiaries with officers and employees of Holdings and its Subsidiaries.
 
6.7.  Notices.    Promptly give notice to the Administrative Agent and each
Lender of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  any (i) default or event of default under any Contractual Obligation of
Holdings or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between Holdings or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;
 
(c)  any litigation or proceeding affecting Holdings or any of its Subsidiaries
in which the amount involved is $20,000,000 or more and not covered by insurance
or a binding indemnification obligation or in which injunctive or similar relief
is sought;
 
(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and
 
(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings or the relevant Subsidiary proposes to
take with respect thereto.
 
6.8.  Environmental Laws.    Except as could not reasonably be expected to have
a Material Adverse Effect, (a) comply with, and ensure compliance by all tenants
and subtenants, if any,



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws (b) and conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
SECTION 7.    NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, (i) the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, (ii) Holdings shall not
permit any of its Subsidiaries to, directly or indirectly, and, (iii) in the
case of Sections 7.1, 7.3, 7.10, 7.11 and 7.12, Holdings shall not, directly or
indirectly:
 
7.1.  Financial Condition Covenants.
 
(a)  Consolidated Leverage Ratio.    Permit the Consolidated Leverage Ratio at
any time on or after March 31, 2002 to exceed 3.0 to 1.0.
 
(b)  Consolidated Fixed Charge Coverage Ratio.    Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters (a
“Test Period”) of Holdings to be less than (i) 2.50 to 1.0 for any Test Period
ending on or after March 31, 2002 and up to but not including the Test Period
ending March 31, 2003, (ii) 2.625 to 1.0 for the Test Period ending March 31,
2003 and (iii) 2.75 to 1.0 for any Test Period ending thereafter.
 
(c)  Consolidated Net Worth.    Permit Consolidated Net Worth at any time on or
after March 31, 2002 to be less than $1,200,000,000.
 
7.2.  Indebtedness.    Create, incur, assume or suffer to exist (in each case,
to “Incur”) any Indebtedness, except:
 
(a)  Indebtedness of the Borrower pursuant to any Loan Document;
 
(b)  Indebtedness of the Borrower or any other Subsidiary to Holdings or any of
its Subsidiaries, provided that any such Indebtedness of the Borrower and its
Subsidiaries to Holdings and the Holdings Subsidiaries incurred on or after the
Closing Date shall be subordinated to the Obligations and the obligations of the
Borrower under the Senior Note Indenture;
 
(c)  Indebtedness secured by Liens permitted by Section 7.3(g) and Capital Lease
Obligations, in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;
 
(d)  Indebtedness outstanding or available to be drawn on the date hereof and
listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);
 
(e)  Guarantee Obligations Incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries in respect of obligations of any Subsidiary
of the Borrower and Guarantee



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations Incurred in the ordinary course of business by the Holdings
Subsidiaries in respect of obligations of any other Subsidiary other than the
Borrower;
 
(f)  additional Indebtedness of the Borrower or any other Subsidiary in an
aggregate principal amount (for the Borrower and all other Subsidiaries) not to
exceed $100,000,000;
 
(g)  Indebtedness of the Borrower or any other Subsidiary which is subordinated
to the Obligations on terms reasonably satisfactory to the Required Lenders;
 
(h)  so long as no Default or Event of Default would occur after giving effect
to the assumption of such Indebtedness, Indebtedness of any Person (other than
an Unrestricted Subsidiary) that is merged into or consolidated or amalgamated
with the Borrower or any other Subsidiary, whose assets are purchased by the
Borrower or any other Subsidiary or that becomes a Subsidiary after the date
hereof in accordance with the terms of Section 7.4 or 7.7 that is existing at
the time such Person so merges, consolidates, amalgamates, such assets are
purchased or such Person becomes a Subsidiary, provided that such Indebtedness
was not incurred in contemplation of such Person merging, consolidating,
amalgamating, such assets being purchased or such Person becoming such a
Subsidiary;
 
(i)  Indebtedness of the Borrower in an aggregate principal amount not to exceed
the aggregate principal amount of the Senior 2003 Notes repurchased or repaid by
the Borrower after the issuance date thereof pursuant to one or more
transactions not otherwise permitted by paragraph (d) above; and
 
(j)  obligations of TH Europe and its Subsidiaries under bank guarantee
facilities in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding.
 
Notwithstanding anything else herein to the contrary, the aggregate principal
amount of Indebtedness Incurred by Subsidiaries other than the Borrower pursuant
to clauses (f) and (g) above shall not exceed $50,000,000 at any one time
outstanding, provided that no more than $25,000,000 of such Indebtedness may be
Incurred by Domestic Subsidiaries.
 
7.3.  Liens.    Create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, except for:
 
(a)  Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Holdings or the relevant Subsidiary, as the case
may be, in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Holdings or any of its Subsidiaries;
 
(f)  Liens in existence on the date hereof (or granted in connection with any
drawings, refinancings, refundings, renewals or extensions permitted by Section
7.2(d)) listed on Schedule 7.3(f), securing Indebtedness permitted by Section
7.2(d), provided that no such Lien is spread to cover any additional types of
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;
 
(g)  Liens securing Indebtedness of Holdings or any of its Subsidiaries incurred
to finance the acquisition of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (iii) the
aggregate principal amount of such Indebtedness shall not exceed $25,000,000 at
any one time outstanding and (iv) the amount of Indebtedness secured thereby is
not increased;
 
(h)  any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(i)  so long as no Default or Event of Default would occur after giving effect
to the assumption of such Lien, Liens on property of a Person (other than an
Unrestricted Subsidiary) existing at the time such Person is merged into or
consolidated or amalgamated with Holdings of any of its Subsidiaries, Holdings
or any of its Subsidiaries purchases assets of such Person or such Person
becomes a Subsidiary of Holdings after the date hereof in accordance with the
terms of Section 7.4 or 7.7; provided that such Liens were not created in
contemplation of such merger, consolidation, amalgamation, asset purchase or
becoming a Subsidiary and do not extend to any assets other than those of the
Person merged into or consolidated or amalgamated with Holdings or any of its
Subsidiaries, the assets being so purchased or the Person becoming such a
Subsidiary;
 
(j)  Liens arising either (i) by the terms of commercial letters of credit
entered into in the ordinary course of business to secure reimbursement
obligations thereunder, or (ii) under accounts receivable collection
arrangements entered into in the ordinary course of business to secure fees and
other charges owing to the other party to such arrangements;
 
(k)  Liens on the Borrower’s office facilities located at 25 West 39th Street in
New York, New York and 485 Fifth Avenue in New York, New York, respectively;
 
(l)  Liens on certain assets of TH Europe and its Subsidiaries securing
Indebtedness permitted by Section 7.2(j); and
 
(m)  additional Liens (not otherwise permitted hereunder) which secure
obligations at any time outstanding not exceeding (as to Holdings and all of its
Subsidiaries) an amount equal to 10% of Total Tangible Assets.
 
7.4.  Fundamental Changes.    Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except:



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)  (i)  any Subsidiary of the Borrower may be merged, consolidated or
amalgamated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any Subsidiary of the
Borrower and (ii) any Holdings Subsidiary may be merged, consolidated or
amalgamated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any other Subsidiary;
 
(b)  (i)  any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary of
the Borrower and (ii) any Holdings Subsidiary may Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Subsidiary;
 
(c)  in connection with Dispositions permitted by Section 7.5; and
 
(d)  in connection with Investments permitted by Section 7.7.
 
7.5.  Disposition of Property.    Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;
 
(b)  the sale of inventory in the ordinary course of business;
 
(c)  Dispositions permitted by Section 7.4(b);
 
(d)  Dispositions of Unrestricted Subsidiaries;
 
(e)  (i)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary of the Borrower and (ii) the sale or issuance of any Holdings
Subsidiary’s Capital Stock to Holdings, the Borrower or any other Subsidiary;
 
(f)  the Disposition of either of the Borrower’s office facilities located at 25
West 39th Street in New York, New York and 485 Fifth Avenue in New York, New
York, respectively; and
 
(g)  the Disposition of other property having an aggregate fair market value not
to exceed 10% of Total Tangible Assets (excluding the portion of Total Tangible
Assets attributable solely to Holdings and calculated as at the time of any such
Disposition) during the term of this Agreement.
 
7.6.  Restricted Payments.    Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any other Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary, or make any principal payment on any obligation of
the type described in clause (v) of the definition of “Available Basket” owing
by any Subsidiary to Holdings (collectively, “Restricted Payments”), except
that:
 
(a)  (i)  any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any Subsidiary of the Borrower and (ii) any Holdings Subsidiary may
make Restricted Payments to the Borrower or any other Subsidiary;



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) the Borrower or any other Subsidiary
of Holdings may purchase (to be paid in the form of a subordinated intercompany
note) ordinary shares of Holdings for the purpose of funding the Borrower’s or
such Subsidiary’s employee stock incentive program and (ii) any Holdings
Subsidiary may purchase an aggregate amount of up to 150,000 ordinary shares of
Holdings (appropriately adjusted for stock splits, reverse stock splits and
stock dividends) in any fiscal year for the purpose of funding such Holdings
Subsidiary’s employee stock incentive program; and
 
(c)  so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Subsidiary may make Restricted
Payments to Holdings in an aggregate amount not to exceed the Available Basket
at such time.
 
7.7.  Investments.    Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other securities of, or any assets
constituting all or a material part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
 
(a)  extensions of trade credit in the ordinary course of business;
 
(b)  investments in Cash Equivalents;
 
(c)  Guarantee Obligations permitted by Section 7.2;
 
(d)  loans and advances to employees of Holdings or any of its Subsidiaries in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and the other
Subsidiaries not to exceed $5,000,000 at any one time outstanding;
 
(e)  Investments made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
 
(f)  (i)  Investments by any Subsidiaries of Holdings in the Borrower or any
Person that, prior to such investment is, or simultaneously in connection with
such Investment becomes, a Wholly Owned Subsidiary of the Borrower and (ii)
Investments by any Holdings Subsidiary in any Person that, prior to such
investment is, or simultaneously in connection with such Investment becomes, a
Wholly Owned Subsidiary of such Holdings Subsidiary;
 
(g)  (i)  Investments by the Borrower or any of its Subsidiaries in Holdings or
any of the Holdings Subsidiaries in an aggregate amount not to exceed the
Available Basket at such time and (ii) Investments by any Holdings Subsidiary in
Holdings in an aggregate amount not to exceed the Available Basket at such time;
 
(h)  Investments by any Holdings Subsidiary in the Borrower or any other
Subsidiary;
 
(i)  purchases of ordinary shares of Holdings described in Section 7.6(b); and
 
(j)  in addition to Investments otherwise expressly permitted by this Section
7.7, Investments by the Borrower or any other Subsidiary in an aggregate amount
(valued at cost) not to exceed $25,000,000 during the term of this Agreement.



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.8.  Payments and Modifications of Debt Instruments, etc.    (a) Make or offer
to make any payment, prepayment, repurchase or redemption of or otherwise
defease or segregate funds with respect to the Senior Notes (other than
scheduled interest payments required to be made in cash), provided that (i) the
Borrower may refinance the Senior Notes and (ii) the Borrower may prepay,
repurchase or redeem all or a portion of the Senior Notes with cash on hand so
long as immediately prior thereto and after giving effect thereto no Loans shall
be outstanding, or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Notes (other than any such amendment, modification, waiver
or other change that (i) would extend the maturity or reduce the amount of any
payment of principal thereof or reduce the rate or extend the date for payment
of interest thereon or (ii) is not materially adverse to the Lenders).
 
7.9.  Transactions with Affiliates.    Enter into any transaction, including any
purchase, sale, lease or exchange of property, with any Affiliate (other than
Holdings or any of its Subsidiaries) unless such transaction is (a) otherwise
not prohibited under this Agreement and (b) upon fair and reasonable terms no
less favorable to the Borrower or the relevant Subsidiary than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate.
 
7.10.  Sales and Leasebacks.    Enter into any arrangement with any Person
providing for the leasing by Holdings or any Subsidiary of real or personal
property that has been or is to be sold or transferred by Holdings or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of Holdings or such Subsidiary other than with respect to the
Borrower’s office facilities located at 25 West 39th Street in New York, New
York and 485 Fifth Avenue in New York, New York, respectively.
 
7.11.  Changes in Fiscal Periods.    Permit the fiscal year of Holdings or the
Borrower to end on a day other than March 31 or change Holdings’ or the
Borrower’s method of determining fiscal quarters.
 
7.12.  Negative Pledge Clauses.    Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings or any
of its Subsidiaries to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement and the other Loan Documents, (b) the Senior Note
Indenture, (c) any agreements governing any Liens otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (d) in any currently existing agreements set forth
on Schedule 7.12 or any successor agreements thereto (in which case, any
prohibition or limitation shall only be effective against the types of assets
covered by the original agreement).
 
7.13.  Clauses Restricting Subsidiary Distributions.    Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions in respect of any Capital Stock of such Subsidiary held by, or pay
any Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower,
(b) make loans or advances to the Borrower or any other Subsidiary of the
Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and any refinancings, refundings, renewals or extensions thereof and
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.
 
7.14.  Lines of Business.    Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower or any other
Subsidiary is engaged on the



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

date of this Agreement or the fashion, apparel or consumer products business or
any business reasonably related to any thereof.
 
7.15.  Swap Agreements.    Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the Senior Notes unless, in the case of the Senior Notes, at the time of such
transaction (i) such Senior Notes could be repurchased pursuant to Section
7.8(a)(ii) and (ii) sufficient cash on hand is available at such time to effect
such repurchase) and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
 
SECTION 8.    EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)  the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement;
or
 
(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or
 
(e)  Holdings or any of its Subsidiaries shall (i) default in making any payment
of any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $20,000,000; or



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(f)  (i)  Holdings or any of its Material Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against Holdings
or any of its Material Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings or any of its Material Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) Holdings or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) Holdings or any of its Material Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g)  (i)  any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or
 
(h)  one or more judgments or decrees shall be entered against Holdings or any
of its Material Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $20,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or
 
(i)  the guarantee contained in Section 10 hereof shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or
 
(j)  (i)  any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(other than the Permitted Investors) shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding ordinary shares of Holdings;
(ii) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; or (iii) Holdings shall cease to own and



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time (if it
has not occurred sooner) deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
SECTION 9.    THE ADMINISTRATIVE AGENT
 
9.1.   Appointment.    Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
 
9.2.   Delegation of Duties.    The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
9.3.   Exculpatory Provisions.    Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
9.4.   Reliance by Administrative Agent.    The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
9.5.   Notice of Default.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6.   Non-Reliance on Administrative Agent and Other Lenders.    Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents,
 



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
9.7.   Indemnification.    The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by Holdings or the
Borrower and without limiting the obligation of Holdings or the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section 9.7 shall survive the
payment of the Loans and all other amounts payable hereunder.
 
9.8.   Administrative Agent in Its Individual Capacity.    The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent was not the Administrative Agent. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
 
9.9.   Successor Administrative Agent.    The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent s hall (unless an Event of Default under Section
8(a) or Section 8(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
SECTION 10.    GUARANTEE
 
10.1.   Guarantee.    In order to induce the Administrative Agent and the
Lenders to execute and deliver this Agreement and to make or maintain the Loans
and to issue Letters of Credit hereunder, and in consideration thereof, Holdings
hereby unconditionally and irrevocably guarantees to the Administrative Agent,
for the ratable benefit of the Lenders, the prompt and complete payment and
performance by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, and Holdings further agrees to
pay any and all expenses (including all reasonable fees, charges and
disbursements of counsel) that may be paid or incurred by the Administrative
Agent or by the Lenders in enforcing, or obtaining advice of counsel in respect
of, any of their rights under the guarantee contained in this Section 10. The
guarantee contained in this Section 10, subject to Section 10.5, shall remain in
full force and effect until the Obligations are paid in full, the Revolving
Commitments are terminated and no Letters of Credit are outstanding,
notwithstanding that from time to time prior thereto the Borrower may be free
from any Obligations.
 
Holdings agrees that whenever, at any time, or from time to time, it shall make
any payment to the Administrative Agent or any Lender on account of its
liability under this Section 10, it will notify the Administrative Agent and
such Lender in writing that such payment is made under the guarantee contained
in this Section 10 for such purpose. No payment or payments made by the Borrower
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Holdings under
this Section 10 which, notwithstanding any such payment or payments, shall
remain liable for the Obligations until, subject to Section 10.5, the
Obligations are paid in full, the Revolving Commitments are terminated and no
Letters of Credit are outstanding.
 
10.2.   No Subrogation, Contribution, Reimbursement or
Indemnity.    Notwithstanding anything to the contrary in this Section 10,
Holdings hereby irrevocably waives all rights that may have arisen in connection
with the guarantee contained in this Section 10 to be subrogated to any of the
rights (whether contractual, under the United States Bankruptcy Code (or similar
action under any successor law or under any comparable law), including Section
509 thereof, under common law or otherwise) of the Administrative Agent or any
Lender against the Borrower or against the Administrative Agent or any Lender
for the payment of the Obligations, until the Obligations shall have been paid
in full, no Letters of



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit shall be outstanding and the Revolving Commitments shall have been
terminated. Holdings hereby further irrevocably waives all contractual, common
law, statutory and other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Borrower or any other
Person that may have arisen in connection with the guarantee contained in this
Section 10, until the Obligations shall have been paid in full, no Letters of
Credit shall be outstanding and the Revolving Commitments shall have been
terminated. So long as the Obligations remain outstanding, if any amount shall
be paid by or on behalf of the Borrower to Holdings on account of any of the
rights waived in this Section 10.2, such amount shall be held by Holdings in
trust, segregated from other funds of Holdings, and shall, forthwith upon
receipt by Holdings, be turned over to the Administrative Agent in the exact
form received by Holdings (duly indorsed by Holdings to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this Section 10.2 shall survive the term of the guarantee
contained in this Section 10 and the payment in full of the Obligations and the
termination of the Revolving Commitments.
 
10.3.   Amendments, etc. with respect to the Obligations.    Holdings shall
remain obligated under this Section 10 notwithstanding that, without any
reservation of rights against Holdings, and without notice to or further assent
by Holdings, any demand for payment of or reduction in the principal amount of
any of the Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement, any other Loan Document, and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Lenders (or the Required Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantee contained in
this Section 10 or any property subject thereto.
 
10.4.   Guarantee Absolute and Unconditional.    Holdings waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 10 or acceptance of the guarantee
contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 10; and all dealings between the Borrower or Holdings, on the one hand,
and the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 10. Holdings waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or Holdings with respect to the Obligations. The guarantee contained in
this Section 10 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, setoff or counterclaim (other than a defense of payment
or performance) that may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or Holdings) that constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Obligations, or of Holdings under the
guarantee contained in this Section 10, in bankruptcy or in any



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other instance. When the Administrative Agent or any Lender is pursuing its
rights and remedies under this Section 10 against Holdings, the Administrative
Agent or any Lender may, but shall be under no obligation to, pursue such rights
and remedies as it may have against the Borrower or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Lender
to pursue such other rights or remedies or to collect any payments from the
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve Holdings of any liability under
this Section 10, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent
and the Lenders against Holdings.
 
10.5.   Reinstatement.    The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
10.6.   Payments.    Holdings hereby agrees that any payments in respect of the
Obligations pursuant to this Section 10 will be paid to the Administrative Agent
without setoff or counterclaim in Dollars at the Funding Office.
 
S ECTION 11.    MISCELLANEOUS
 
11.1.   Amendments and Waivers.    Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the consent of each Lender directly
affected thereby; (ii) amend, modify or waive any provision of this Section 11.1
or reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or release
Holdings from its obligations under Section 10, in each case without the written
consent of all Lenders; (iii) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (iv) amend, modify or
waive any provision of Section 2.3 or 2.4 without the written consent of the
Swingline Lender; or (v) amend, modify or waive any provision of Section 3
without the written consent of each Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under the other Loan Documents, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
11.2.   Notices.    All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Holdings or the Borrower:
 
c/o Tommy Hilfiger U.S.A., Inc.
25 West 39th Street
New York, New York 10018
Attention: Joseph Scirocco—Chief Financial Officer
Telecopy: 212-548-1965
Telephone: 212-548-1570
         
and
     
with a copy to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Eric S. Robinson
Telecopy: 212-403-2000
Telephone: 212-403-1000
     
The Administrative Agent:
 
JPMorgan Chase Bank
c/o The Loan and Agency Services Group
One Chase Manhattan Plaza
New York, New York 10081
Attention: Jesus Sang
Telecopy: 212-552-5650
     
with a copy to:
 
JPMorgan Chase Bank
1411 Broadway
5th Floor
New York, New York 10018
Attention: Paul O’Neill
Telecopy: 212-391-2102

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
11.3.   No Waiver; Cumulative Remedies.    No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.4.   Survival of Representations and Warranties.    All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
11.5.   Payment of Expenses and Taxes.    The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Administrative Agent, their
Affiliates and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings or any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, each of
Holdings and the Borrower agrees not to assert and to cause their respective
Subsidiaries not to assert, and hereby waives and agrees to cause their
respective Subsidiaries to so waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
11.5 shall be payable promptly after written demand therefor. Statements payable
by the Borrower pursuant to this Section 11.5 shall be submitted to Joseph
Scirocco—Chief Financial Officer (Telephone No. 212-548-1570) (Telecopy No.
212-548-1965), at the address of the Borrower set forth in Section 11.2. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
 
11.6.   Successors and Assigns; Participations and Assignments.    (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
 
(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person;
 
(B)  the Issuing Lenders, if the Assignee is not a Financial Institution; and
 
(C)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment.
 
(ii)  Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
 
(B)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,000;
 
(C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
 
(D)  in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (2) directly affects such CLO.
 
For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.
 
(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lenders and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 11.7(a) as though
it were a Lender.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.16 unless such Participant complies with Section
2.16(b).
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
(f)  Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
11.7.   Adjustments; Set-off.    (a)  If any Lender (a “Benefitted Lender”)
shall at any time receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
11.8.   Counterparts.    This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
11.9.   Severability.    Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.10.   Integration.    This Agreement and the other Loan Documents represent
the agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
11.11.   GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
11.12.   Submission To Jurisdiction; Waivers.    Each of Holdings and the
Borrower hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 11.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 11.12 any special, exemplary, punitive or consequential damages.
 
11.13.   Acknowledgements.    Each of Holdings and the Borrower hereby
acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
11.14.   WAIVERS OF JURY TRIAL.    HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
11.15.   Confidentiality.    Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate of any Lender (so long
as such affiliate is informed that such information is confidential non-public
information), (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section 11.15, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (so long as such Persons are informed that such
information is confidential non-public information), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.



61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
11.16.   Documentation Agents and Syndication Agent.    Neither the
Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
11.17.   Judgment Currency.    The Borrower’s obligations hereunder and under
the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
 
(c)  For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
 
[Remainder of page left blank intentionally.]



62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
TOMMY HILFIGER CORPORATION
By:
 
/s/    JOEL H. NEWMAN        

--------------------------------------------------------------------------------

   
Joel H. Newman
Chief Financial Officer and
Executive Vice President—
Finance and Operations
TOMMY HILFIGER U.S.A., INC.
By:
 
/s/    JOSEPH SCIROCCO        

--------------------------------------------------------------------------------

   
Joseph Scirocco
Chief Financial Officer,
Executive Vice President and Treasurer
JPMORGAN CHASE BANK,
as Administrative Agent and as a Lender
By:
 
/s/    PAUL V. PHELAN        

--------------------------------------------------------------------------------

   
Paul V. Phelan
Vice President



63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
FLEET NATIONAL BANK,
as Syndication Agent and as a Lender
By:
 
/s/    STEPHEN M. LEAVENWORTH        

--------------------------------------------------------------------------------

   
Stephen M. Leavenworth
Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender
By:
 
/s/    SUSAN T. VITALE        

--------------------------------------------------------------------------------

   
Susan T. Vitale
Vice President

HSBC BANK USA,
as a Documentation Agent and as a Lender
By:
 
/s/    ADRIANA COLLINS        

--------------------------------------------------------------------------------

   
Adriana Collins
First Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
CITIBANK, N.A.
By:
 
/s/    MARC MERLINO        

--------------------------------------------------------------------------------

   
Marc Merlino
Director
SUNTRUST BANK
By:
 
/s/    DAVID W. PENTER        

--------------------------------------------------------------------------------

   
David W. Penter
Director Senior Relationship Manager
 
By:
 
/s/    ALLISON GODWIN         

--------------------------------------------------------------------------------

   
Allison Godwin
Associate
BANK LEUMI USA
By:
 
/s/    STEVEN FARRON        

--------------------------------------------------------------------------------

   
Steven Farron
Vice President
ISRAEL DISCOUNT BANK OF NEW YORK
By:
 
/s/    HOWARD WEINBERG         

--------------------------------------------------------------------------------

   
Howard Weinberg
Senior Vice President
 
By:
 
/s/    MATILDE REYES        

--------------------------------------------------------------------------------

   
Matilde Reyes
Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MORGAN STANLEY BANK
By:
 
/s/    JAAP L. TONCKENS        

--------------------------------------------------------------------------------

   
Jaap L. Tonckens
Vice President
PNC BANK, N.A.
By:
 
/s/    DEBORAH K. BRESLOF       

--------------------------------------------------------------------------------

   
Deborah K. Breslof
Vice President
THE BANK OF NEW YORK
By:
 
/s/    JAMES J. DUFFY         

--------------------------------------------------------------------------------

   
James J. Duffy
Vice President
THE BANK OF EAST ASIA, LIMITED
By:
 
/s/    PENG WAH TANG        

--------------------------------------------------------------------------------

   
Peng Wah Tang
General Manager
 
By:
 
/s/    JAY CHEN         

--------------------------------------------------------------------------------

   
Jay Chen
Head of Credit